Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending and examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 11-13 and 15 are objected to because of the following informalities:  
	Claim 11, Ln. 1 recites, “The system of 1”. However, it appears that this is intended to be the claim dependency for Claim 11. It appears that the above should read, “The system of claim 1”.
	Claim 11, Lns. 1-2 recite, “wherein each module comprise a number of mechanical interfaces”, which is grammatically incorrect. It appears that the above phrase should read, “wherein each module comprises a number of mechanical interfaces” to be grammatically correct. 
	Claim 12, Ln. 1 recites, “The system of 1”. However, it appears that this is intended to be the claim dependency for Claim 12. It appears that the above should read, “The system of claim 1”.

	Claim 15, Lns. 1-2 recite, “comprising computer usable program code to, when executed by the processor…”, which is grammatically incorrect. It appears that the above phrase should read, “comprising computer usable program code configured to, when executed by the processor…” to be grammatically correct.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, Lns. 1-2 recite, “the third reagent dispensing device is fluidically coupled to an off-line bulk supply of reagent”. However, it is unclear to what the bulk supply is off-line in relation. Is it off-line in relation to the dispersion surface? Is it off-line with relation to the at least one station? Further clarification is needed. For purposes of compact prosecution, the above limitation has been examined as being off-line with respect to either the dispersion surface, or the at least one station.

Claim 5, Lns. 2-3 recite, “the reagent dispensing devices”. However, Claim 1 recites that each reagent module may comprise one reagent dispensing device (either the first or second reagent dispensing device) or multiple reagent dispensing devices (both the first and second reagent dispensing devices). Therefore, it is unclear if claim 5 intends to claim only multiple reagent dispensing devices, or one or more reagent dispensing devices as claimed in claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the reagent dispensing device or devices”.

Claim 7, Lns. 4-5 recite, “a digitally addressable fluid ejection device”. However, it is unclear what the term “digitally addressable” means, and it does not appear to be a well-known term in the art. For purposes of compact prosecution, “a digitally addressable fluid ejection device” has been examined as a fluid ejection device that is capable of being controlled using a computer or other digital technology. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9-11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudenhoefer et al. (US Pub. No. 2012/0051984; hereinafter Dudenhoefer).

Regarding claim 1, Dudenhoefer discloses a reagent dispensing system ([0021]). The system comprises: 
([0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100. In a first embodiment, the frame 800 may comprise a single station. In a second embodiment, i.e. the embodiment of Claim 9, the frame 800 may comprise multiple stations, i.e. a first station holds the first set of four assembly modules 100, and the second station holds the second set of four assembly modules 100).
	A plurality of reagent modules structured to be releasably engaged at the at least one station ([0034], the head assembly modules 100 may snap into the frame 800 using alignment/retention features 802, see Figs. 8, 9A at retention features 802 for snapping head assembly modules 100 into the frame 800). Each module comprises at least one of: 
	a first reagent dispensing device structured to dispense a first range of volumes of a first reagent within a time period (see Figs. 8, 9A. In a first embodiment, i.e. the embodiment of Claim 16, the first module comprises multiple head assembly modules 100. In a second embodiment, i.e. the embodiment of Claim 17, the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100); and 
	a second reagent dispensing device structured to dispense a second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Figs. 8, 9A. In a first embodiment, i.e. the embodiment of Claim 16, the first module comprises multiple head assembly modules 100. In a second embodiment, i.e. the embodiment of Claim 17, the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100).	
Note: The instant Claims contain a large amount of functional language (ex: “a reagent dispensing system…”, “structured to dispense a first range of volumes of a first reagent within a time period…”, “structured to dispense a second range of volumes of a second reagent within the time period”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Dudenhoefer discloses the reagent dispensing system of claim 1, Dudenhoefer further discloses a third reagent dispensing device structured to dispense a third range of volumes of a third reagent within the time period, the third range of volumes being more voluminous relative to the second range of volumes (see Figs. 8, 9A at the plurality of head modules 100).

Regarding claim 4, Dudenhoefer discloses the reagent dispensing system of claim 1. Dudenhoefer further discloses that each reagent module comprises: 8581085016/603,141
	a number of mechanical interfaces to align the reagent module with respect to the reagent dispensing system ([0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300, [0024], see Fig. 1 at fiducials 110 for aligning a module 100 on a frame). 
	A number of electrical interconnects to electrically interface the reagent module to the reagent dispensing system, the reagent dispensing system to send dispensing signals through ([0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100).

Regarding claim 5, Dudenhoefer discloses the reagent dispensing system of claim 1. Dudenhoefer further discloses that each reagent module comprises a number of mechanical interfaces to align the reagent dispensing device or devices with respect to the reagent module ([0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300, [0024], see Fig. 1 at fiducials 110 for aligning a module 100 on a frame).

Regarding claim 9, Dudenhoefer discloses the reagent dispensing system of claim 1. Dudenhoefer further discloses that the at least one station comprises a plurality of stations located along a reagent dispersion area ([0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100. The frame 800 may comprise multiple stations, i.e. a first station holds the first set of four assembly modules 100, and the second station holds the second set of four assembly modules 100).The plurality of stations comprise: 
	a number of mechanical interfaces to align the reagent modules with respect to the reagent dispensing system at each station system ([0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300). 
	A number of electrical interconnects to electrically interface the reagent modules to the reagent dispensing system, the reagent dispensing system to send dispensing signals through the electrical interconnects to the reagent dispensing devices at each station ([0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100, Claim 7, spring-loaded pins on the carrier frame provide an electrical connection to the contact pads).

Regarding claim 10, Dudenhoefer discloses the system of claim 1. Dudenhoefer further discloses that each module comprises: 
	a module frame coupling the module to a station of the reagent dispensing system, the module frame comprising a number of electrical interconnects to electrically interface reagent dispensing devices to the reagent dispensing system, the reagent dispensing system to send dispensing signals through the electrical interconnects to reagent dispensing devices ([0034], see Figs. 8, 9A at frame 800 for holding head assembly modules 100, [0027], [0051], see Fig. 1 at electrical contact pads 104 on module 100, Claim 7, spring-loaded pins on the carrier frame provide an electrical connection to the contact pads).

Regarding claim 11, Dudenhoefer discloses the system of claim 1. Dudenhoefer further discloses that each module comprises a number of mechanical interfaces to align the reagent dispensing device or devices with respect to the reagent dispensing system ([0034], see Fig. 8 at retention feature 802 of frame 800 for engaging an associated feature of module 300, [0024], see Fig. 1 at fiducials 110 for aligning a module 100 on a frame).  

Regarding claim 16, Dudenhoefer discloses the system of claim 1. Dudenhoefer further discloses that a first reagent module comprises both of 
(see Claim 1 above at Figs. 8, 9A, which show that in a first embodiment, the first module comprises multiple head assembly modules 100). 
	The second reagent dispensing device structured to dispense the second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Claim 1 above at Figs. 8, 9A, which show that in a first embodiment, the first module comprises multiple head assembly modules 100).

Regarding claim 17, Dudenhoefer discloses the system of claim 1. Dudenhoefer further discloses: 
	a first reagent module comprising only the first reagent dispensing device structured to dispense the first range of volumes of a first reagent within the time period (see Claim 1 above at Figs. 8, 9A, which teach in a second embodiment that the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100).
	A second reagent module comprising only the second reagent dispensing device structured to dispense the second range of volumes of a second reagent within the time period, the second range of volumes being more voluminous relative to the first range of volumes (see Claim 1 above at Figs. 8, 9A, which teach in a second embodiment that the first module comprises a head assembly module 100, and the second module comprises a different head assembly module 100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer, as applied to claims 1, 2, 4, 5, 9-11, 16, and 17 above, in view of Tisone et al. (US Pat. No. 8,920,752; hereinafter Tisone; already of record on the IDS received 10/4/2019).

Regarding claim 3, Dudenhoefer discloses the reagent dispensing system of claim 2. Dudenhoefer further discloses the third reagent dispensing device (see Claim 2 above at Dudenhoefer teaching the third reagent dispensing device in Figs. 8, 9A).
	Dudenhoefer fails to explicitly disclose that the third reagent dispensing device is fluidically coupled to an off-line bulk supply of reagent.
	Tisone is in the analogous field of reagent dispensing (Tisone Col. 2 Lns. 48-59). Tisone teaches a reagent dispensing device that is fluidically coupled to an off-line bulk supply of reagent (Tisone; see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reagent dispensing device in the system of Dudenhoefer to be fluidically coupled to an off-line bulk supply of reagent as in Tisone. Tisone teaches that an off-line bulk supply of reagent can be used to hold reagent fluid for subsequent transportation to a reagent dispenser as needed, and the flowrate of the reagent (Tisone; Col. 15 Ln. 51-Col. 16 Ln. 4, Col. 18 Lns. 44-59, see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516, and pump 520).

Regarding claim 8, Dudenhoefer discloses the reagent dispensing system of claim 1. Dudenhoefer further discloses the reagent modules (see Claim 1 above at Dudenhoefer teaching the reagent modules in Figs. 8, 9A).
	Dudenhoefer fails to explicitly disclose at least one environmentally-controlled area within the reagent dispensing system to preserve a number of reagents within the reagent modules.
	Tisone teaches an environmentally-controlled area within a reagent dispensing system to preserve reagents (Tisone Col. 9 Lns. 11-15, both the cooling unit and humidity control can be used to control the environment to preserve reagents). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules in the system of Dudenhoefer to include at least one environmentally-controlled area within the reagent dispensing system to preserve a number of reagents within the reagent modules as in Tisone. The motivation would have been to keep the reagents in environmental conditions that would prolong their shelf-life, thereby conserving materials and reducing operating costs.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer, as applied to claims 1, 2, 4, 5, 9-11, 16, and 17 above, in view of Peters (US Pub. No. 2013/0143328).

Regarding claim 6, Dudenhoefer discloses the reagent dispensing system of claim 1. Dudenhoefer further discloses the reagent modules and the reagent dispensing devices (see Claim 1 above at Dudenhoefer teaching reagent modules and reagent dispensing devices in Figs. 8, 9A).
	Dudenhoefer fails to explicitly disclose an identification located on each of the reagent modules, the identification identifying a number of reagents within each of the reagent dispensing devices.
	Peters is in the analogous field of assay fluid dispensing (Peters [0010]). Peters teaches an identification located on a reagent unit, the identification identifying a number of reagents within each of the reagent units (Peters; [0025]-[0026], [0039], cassette-type identifiers can be used to identify the assay fluids held within each of the channels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules and reagent dispensing devices in the system of Dudenhoefer to include an identification located on each of the reagent modules, the identification identifying a number of reagents within each of the reagent dispensing devices as in Peters. Peters teaches that identifying the reagents within reagent dispensing devices will enable a protocol to be developed for the dispensing of reagents from the reagent dispensing devices in a predetermined manner, allowing for the controlled dispensing of various reagents as needed, (Peters; [0025]-[0026], [0039], [0045]-[0046]).

Regarding claim 7, Dudenhoefer discloses the reagent dispensing system of claim 1. Dudenhoefer further discloses the first reagent dispensing device (see Claim 1 above at Dudenhoefer teaching the reagent dispensing devices in Figs. 8, 9A). 
	 The second reagent dispensing device comprises a digitally addressable fluid ejection device, the digitally addressable fluid ejection device comprising a number of second dispensing die to dispense the second range of volumes of the second reagent (see Claim 1 above at Dudenhoefer teaching the reagent dispensing devices in Figs. 8, 9A. see also [0048], Fig. 21, which teach that a computer can perform the dispensing actions. Therefore, the dispensing devices are digitally addressable as defined in the 35 U.S.C. 112 section of this instant Office Action).
	Dudenhoefer fails to explicitly disclose that the first reagent dispensing device comprises a cassette, the cassette comprising a number of first dispensing die to dispense the first range of volumes of a reagent.
	Peters teaches a reagent dispensing device comprising a cassette, the cassette comprising a number of first dispensing die to dispense a first range of volumes of a reagent (Peters [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first reagent dispensing device in the system of Dudenhoefer to comprise a cassette, the cassette comprising a number of first dispensing die to dispense a first range of volumes of a reagent as in Peters. Peters teaches that dissimilar (Peters [0045]-[0046]).

Regarding claim 13, Dudenhoefer discloses the system of claim 1. Dudenhoefer further discloses a processor ([0048]), reagent modules (see Claim 1 above at Dudenhoefer teaching the reagent modules in Figs. 8, 9A), and the at least one station (see Claim 1 above at Dudenhoefer teaching the at least one station in [0034], Figs. 8, 9A).
	Dudenhoefer fails to explicitly disclose: 
a non-transitory computer readable medium comprising computer usable program code embodied therewith, the computer usable program code configured to, when executed by the processor: 	
identify reagent modules installed at the at least one station; and 
	dispense the reagents based on a number of test protocols.
	Peters teaches a non-transitory computer readable medium comprising a program code that, when executed by a processor, identifies reagent containers installed at a station, and dispenses the reagents based on a number of test protocols (Peters; [0025]-[0026], [0039]-[0044], cassette-type identifiers can be used to identify the assay fluids held within each of the channels, and perform an assay protocol accordingly, see also Fig. 5, [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules, processor, and at least one station in the system of Dudenhoefer by including a non-transitory computer readable medium comprising a program (Peters; [0025]-[0026], [0039]-[0046]).

Regarding claim 14, modified Dudenhoefer discloses the system of claim 13. Modified Dudenhoefer further discloses reagent modules (see Claim 1 above at Dudenhoefer teaching reagent modules in Figs. 8, 9A).
	Modified Dudenhoefer fails to explicitly disclose that identifying reagent modules comprises, with an identification module, identifying first, second, and third reagents within installed reagent modules based on an identification associated with the reagent modules.
	Peters teaches identifying first, second and third reagents within installed reagent containers with an identification module based on an identification associated with the reagent containers (Peters; [0025]-[0026], [0039], cassette-type identifiers can be used to identify the assay fluids held within each of the channels, and multiple reagents can be held within each of the channels, [0028], a cassette-ID reader reads the identifiers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules of modified Dudenhoefer so that identifying reagent modules comprises, with an identification module, identifying first, second and third reagents within installed reagent (Peters; [0025]-[0026], [0039], [0045]-[0046]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer in view of Peters, as applied to claims 6, 7, 13, and 14 above, further in view of Luoma (US Pat. No. 7,458,483).

Regarding claim 15, modified Dudenhoefer discloses the system of claim 13. Modified Dudenhoefer further discloses the reagent modules and the processor (see Claim 1 above at Dudenhoefer teaching the reagent modules in Figs. 8, 9A, and Claim 13 at Dudenhoefer teaching the processor in [0048]).
	Modified Dudenhoefer fails to explicitly disclose:
computer usable program code configured to, when executed by the processor, exchange the reagent modules based on a type of the test protocol conducted, 
wherein exchanging the reagent modules comprises instructing a reagent module transport system to exchange one of first, second, and third reagent modules positioned at a reagent dispensing area for another of the first, second, and third reagent modules.
(Luoma; Col. 1 Lns. 13-20). Luoma teaches computer usable program code configured to, when executed by a processor, exchange reagent containers based on a type of test protocol conducted, the exchanging of reagent containers comprising instructing a reagent container transport system to exchange one of first, second and third reagent modules positioned at a reagent dispensing area for another of first, second and third reagent containers (Luoma; Col. 3 Lns. 17-27, reagent carriers are loaded into the carousel, the transporter moving the reagent carriers being controlled by a computer program. Appropriate reagents are selected based on the test being conducted, Col. 13 Ln. 62-Col. 14 Ln. 30, reagent carriers are loaded into the carousel when they are needed, and removed from the carousel when they are no longer needed, e.g. when the carriers are empty). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent modules and the processor in the system of modified Dudenhoefer to include computer usable program code configured to, when executed by the processor, exchange the reagent modules based on a type of the test protocol conducted, wherein exchanging the reagent modules comprises instructing a reagent module transport system to exchange one of first, second, and third reagent modules positioned at a reagent dispensing area for another of the first, second, and third reagent modules as in Luoma. The motivation would have been to ensure that the appropriate reagents are dispensed based on the test protocol that is selected (Luoma Col. 3 Lns. 17-27), thereby ensuring that the test protocol proceeds as desired.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Dudenhoefer, as applied to claims 1, 2, 4, 5, 9-11, 16, and 17 above, further in view of Tisone, further in view of Peters.

Regarding claim 12, Dudenhoefer discloses the reagent module system of claim 2. Dudenhoefer further discloses the first reagent dispensing device (see Claim 1 above at Dudenhoefer teaching the reagent dispensing devices in Figs. 8, 9A).
	The second reagent dispensing device comprises a fluid ejection device comprising a number of nozzles through which the second reagent is jetted (see Figs. 8, 9A).
	The third reagent dispensing device (see Figs. 8, 9A).
	Dudenhoefer fails to explicitly disclose that:
the first reagent dispensing device is a cassette; and 
the third reagent dispensing device comprises a bulk fluid dispensing device.
	Tisone is in the analogous field of reagent dispensing (Tisone Col. 2 Lns. 48-59). Tisone teaches a bulk fluid dispensing device (Tisone; see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third reagent dispensing device in the system of Dudenhoefer to be a bulk fluid dispensing device as in Tisone. Tisone teaches that a bulk fluid dispensing device can be used to controllably dispense fluid to a substrate (Tisone; Col. 15 Ln. 51-Col. 16 Ln. 4, Col. 18 Lns. 44-59, see Fig. 2F at reagent dispensers 528 fluidically coupled to off-line bulk supply of reagent 516, and pump 520).

	Peters is in the analogous field of assay fluid dispensing (Peters [0010]). Peters teaches a cassette (Peters [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first reagent dispensing device in the system of modified Dudenhoefer to be a cassette as in Peters. Peters teaches that dissimilar dispensing functions for different assay fluids for an assay protocol can be integrated into a single cassette, minimizing reagent waste and simplifying the task of the operator (Peters [0045]-[0046]).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fritchie (US Pub. No 2010/0123551) teaches identifying reagents within reagent containers based on an identification associated with the reagent containers using an identification module ([0009], [0021]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798